Exhibit 10.1
 
SERIES B PREFERRED STOCK CONVERSION AGREEMENT


This Series B Preferred Stock Conversion Agreement (the “Agreement”) is made and
entered into on July 22, 2011, by and among Accres Holding, Inc., a Delaware
corporation (the “Company”), and the holders of the Series B Convertible
Preferred Stock of the Company, par value $0.001 per share (the “Series B
Preferred Stock”), set forth on the signature pages hereto (each a “Stockholder”
and collectively, the “Stockholders”).


Recitals


A. The Company has at the date hereof 8,875,021 issued and outstanding shares of
the Series B Preferred Stock, of which 8,875,021 shares (the “Shares”) are owned
by the Stockholders, in the amounts set forth opposite the names of the
Stockholders on Schedule A hereto.


B. Pursuant to Section Fourth of the State of Delaware Certificate of Amendment
of Certificate of Incorporation dated July 11, 2011 establishing the Series B
Preferred Stock (the “Certificate”), each holder of record of the Series B
Preferred Stock shall have the right to convert into fully-paid and
nonassessable ten shares of the Company’s Common Stock, $0.001 par value per
share (the “Common Stock”) without the need for any further action by the
holders of such shares and whether or not the certificates representing such
shares are surrendered to the Company or its transfer agent.


Witnesseth


NOW, THEREFORE, the parties to this Agreement, intending to be legally bound by
this Agreement, do hereby agree as follows:


ARTICLE 1


CONVERSION


Pursuant to and in accordance with the terms of this Agreement, all of the
issued and outstanding shares of Series B Preferred Stock shall be converted,
without the need for any further action by the holders of such shares and
whether or not the certificates representing such shares are surrendered to the
Company or its transfer agent, for a number of shares of Common Stock per share
of Series B Preferred Stock such that each issued and outstanding share of the
Series B Preferred Stock shall be converted into ten share of Common Stock.


ARTICLE 2


REPRESENTATIONS, WARRANTIES AND ACKNOWLEDGMENTS


2.1The Company represents and warrants to each Stockholder that the shares of
Common Stock to be issued upon conversion of the Series B Preferred Stock have
been duly authorized and, when issued upon conversion of the Series B Preferred
Stock as contemplated hereby, will be duly and validly issued, fully paid and
non-assessable.


2.2Each Stockholder represents, warrants and acknowledges to the Company as
follows:


2.2.1Ownership of Shares of Series B Preferred Stock.  Each Stockholder is the
sole record owner of such Stockholder’s Shares.


2.2.2 Due Authorization.  Each Stockholder has full right, power and authority
to execute and deliver this Agreement and any person signing this Agreement and
each other document related to the transactions contemplated under this
Agreement on behalf of Stockholder has been duly authorized by Stockholder to do
so.  The

 
1

--------------------------------------------------------------------------------

 
 
transactions contemplated under this Agreement and Stockholder’s execution and
delivery of this Agreement have been authorized by all necessary action on
behalf of Stockholder, and this Agreement is the valid and binding obligation of
Stockholder, enforceable in accordance with its terms.


2.2.3No Conflict.  The execution and delivery by Stockholder of this Agreement,
the consummation of the transactions contemplated by this Agreement and the
performance of Stockholder’s obligations under this Agreement will not conflict
with, or result in any violation of or default under: (a) any provision of any
governing instrument applicable to Stockholder; (b) any agreement or instrument
to which Stockholder is a party or by which it or any of its properties are
bound; or (c) any permit, franchise, judgment, decree, statute, rule or
regulation applicable to Stockholder or to its business or properties.


2.2.4No Registration.  The shares of Common Stock to be issued in the conversion
have not been registered under the Securities Act of 1933, as amended (the
“Securities Act”).  Each Stockholder is aware of the applicable limitations
under the Securities Act on the subsequent sale, transfer, pledge, mortgage,
hypothecation, gift, assignment or other encumbrance of such shares of Common
Stock.  Each Stockholder further acknowledges that the Common Stock must be held
indefinitely unless they are subsequently registered under the Securities Act
and applicable state securities laws or an exemption from such registration is
available.


2.2.5Legend.  Certificates representing the shares of Common Stock may, at the
option of the Company, bear the following legend:


SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.  SUCH SHARES HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH SHARES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, UNLESS, IN THE OPINION (WHICH SHALL BE IN
FORM AND SUBSTANCE SATISFACTORY TO AACRES HOLDING, INC., SUCH REGISTRATION IS
NOT REQUIRED.


2.2.6Indemnity.  Each Stockholder agrees to indemnify and hold harmless the
Company and each other person, if any, who controls, is controlled by or is
under common control with the Company within the meaning of Section 15 of the
Securities Act, against any and all loss, liability, claim, damage and expense
whatsoever (including any and all expenses reasonably incurred in investigating,
preparing or defending against any litigation commenced or threatened or any
claim whatsoever) arising out of or based upon any false representation or
warranty, or breach or failure by Stockholder to comply with any covenant or
agreement by Stockholder in this Agreement.


2.3All representations, warranties, agreements, undertakings and acknowledgments
made by Stockholder in this Agreement are true and accurate as of the date
hereof and shall be true and accurate as of: (a) the date of the acceptance
hereof by the Company; and (b) the Closing Date.  If any representation,
warranty or other information relating to Stockholder in this Agreement is not
or will not be true and accurate in any respect as of any such date, Stockholder
will give written notice of such fact immediately to the Company, specifying the
representations and warranties that are not true and accurate and updating the
relevant information.


ARTICLE 3


MISCELLANEOUS


3.1Amendments and Waivers.  This Agreement or any provisions of this Agreement
may not be waived, modified, discharged or terminated except by an instrument in
writing signed by the party against whom any waiver, modification, discharge or
termination is sought.  Failure of the Company or any Stockholder to exercise
any right or remedy under this Agreement or any other agreement between the
Company and the Stockholders or otherwise, or delay by either of them in
exercising the same, will not operate as a waiver thereof.

 
2

--------------------------------------------------------------------------------

 
 
3.2Governing Law.  This Agreement shall be enforced, governed and construed in
accordance with the substantive laws of the State of Delaware (without reference
to the conflicts or choice of laws principles thereof).  In the event that any
provision of this Agreement is invalid or unenforceable under any applicable
statute or rule of law, then such provision shall be deemed inoperative to the
extent that it may conflict therewith and shall be deemed modified to conform
with such statute or rule of law.  Any provision hereof which may prove invalid
or unenforceable under any law shall not affect the validity or enforceability
of any other provision hereof.


3.3Successors and Assigns.  This Agreement and the rights, powers and duties set
forth herein shall be binding upon and inure to the benefit of Stockholders, the
Company and their respective heirs, executors, administrators, legal
representatives, successors and permitted assigns.  If any Stockholder is more
than one person, Stockholder’s obligations shall be joint and several and the
agreements, representations, warranties and acknowledgments contained herein
shall be deemed to be made by and be binding upon each such person and its
heirs, executors, administrators and successors.


3.4Notices.  Any notice, request, demand, waiver, consent, approval or other
communication which is required or permitted hereunder shall be in writing and
shall be deemed given (a) on the date established by the sender as having been
delivered personally, (b) on the date delivered by a private courier as
established by the sender by evidence obtained from the courier, (c) on the date
sent by facsimile or other electronic transmission, including electronic mail,
pdf or similar means, with confirmation of transmission, if sent during normal
business hours of the recipient, if not, then on the next business day, or (d)
on the fifth day after the date mailed, by certified or registered mail, return
receipt requested, postage prepaid.  Such communications, to be valid, must be
addressed as follows:


If to Company, to:


Accres Holding, Inc.
Two Corporate Drive, Suite 234
Shelton, Connecticut 06484
Attn:  Jerry Gruenbaum, Esq.


Facsimile:  (203) 225-1244


If to a Stockholder, to the address set forth opposite the name of such
Stockholder on Schedule A.


or to such other address or to the attention of such Person or Persons as the
recipient party has specified by prior written notice to the sending party (or
in the case of counsel, to such other readily ascertainable business address as
such counsel may hereafter maintain).  If more than one method for sending
notice as set forth above is used, the earliest notice date established as set
forth above shall control.


3.5Entire Agreement.  This Agreement contains the entire agreement of the
parties to this Agreement regarding the subject matter of this Agreement, and
there are no representations, covenants or other agreements except as stated or
referred to in this Agreement.


3.6Headings. The descriptive headings in this Agreement are for the convenience
of reference only and shall not be deemed to alter or affect the meaning or
interpretation of any provision of this Agreement.


3.7Interpretation.  The terms “it” and “its,” as used in this Agreement include
entities as well as masculine and feminine persons.


3.8Counterparts.  This Agreement may be executed in one or more counterparts,
all of which shall constitute one and the same instrument.



 
3

--------------------------------------------------------------------------------

 
 
 
3.9Further Assurances. The parties hereto hereby agree to execute and deliver
such other documents, instruments and agreements and to take other such action
as may be necessary, proper or appropriate to carry out or effectuate the
purposes, terms and conditions of this Agreement.


3.10          Survival of Representations.  All representations and warranties
made in or pursuant to this Agreement shall survive the execution of this
Agreement and the consummation of the transactions contemplated herein.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


The undersigned Stockholders, by executing this Signature Page, hereby adopt and
agree to all of the terms, conditions, representations and warranties applicable
to each Stockholder in this Agreement with respect to all shares held by such
Stockholder in the Company.


Lexicon United Incorporation




By: _/s/Richard Fokker ________________
M. C. (Richard) Fokker, CEO




By: _/s/Jerry Gruenbaum________________
Jerry Gruenbaum, Secretary




STOCKHOLDERS


Zug Investment Group AG




By:_/s/J.M. Erkelens____________________
J.M. Erkelens, Managing Director




Vela Heleen Holding GMBH




By:_/s/Richard Fokker _________________
M. C. (Richard) Fokker, Managing Director




[SIGNATURE PAGE TO SERIES B PREFERRED STOCK CONVERSION AGREEMENT



 
4

--------------------------------------------------------------------------------

 







SCHEDULE A


 
 
 
Stockholder
 
Number of Shares
of Series B
Preferred Stock
 
Number of Shares
of Common Stock of the Company
 to be Received Upon Conversion
 
 
 
Stockholder Address
Vela Heleen Holding GMBH
4,437,511
44,375,110
Oberneuhohstrasse 6
6340 Baar, Zug, Switzerland
Zug Investment Group AG
4,437,510
44,375,100
c/o Prisma Treuhand und Revisions AG
6300 Zug, Switzerland
Total:
8,875,021
88,750,210
 






 
5

--------------------------------------------------------------------------------

 
